CHARLES J. SCHUCK, Judge.
The facts upon which claimant Henry L. Heldreth’s demand is based are as follows: State road truck no. 430-87 while being operated on u. s. 19 and 50 on and about the 25th day of October, 1943, and while driving upgrade the driver attempted to change from second gear to first gear, stalling the motor and causing the truck to drift backward; another truck owned by the Consolidated Supply Company was following and the driver of the second truck, seeking to avoid a collision, started his truck backward colliding with claimant’s car. According to the statement as submitted, the damages amounted to $79.92, but seemingly by agreement 50% of this amount, to wit, $39.96, is to be paid by the state.
The claim is approved by the state road commission in the amount of $39.96 and the claim is further approved by the special assistant to the attorney general. We have carefully considered the case upon the record as submitted and are of the opinion that it should be entered as an approved claim and an award is accordingly made in the sum of thirty-nine dollars and ninety-six cents ($39.96) with the further provision that when the claim is paid a receipt in full for money shall be signed and executed both by the claimant, Henry L. Heldreth and the United States Casualty Company, which seemingly had insured claimant’s car against injury and damage.